Election/Restriction
Restriction to one of the following inventions is required under 35 U.S.C. 121:
I. Claim 1-20, drawn to method for wireless communication by a user equipment (UE) and network entity wherein the method comprising the step of  sending, to a network entity, a request with an information element (IE) indicating one or more protocol data unit (PDU) sessions to be transferred from a source network to a target network; receiving, from the network entity, a response with an IE identifying one or more of the PDU sessions allowed to be transferred to the target network and indicating slice information applicable in the target network for one or more PDU sessions allowed to be transferred; and updating slice information for each of the PDU sessions allowed to be transferred based on the IE in the response, classified in H04W 36/0016
II. Claim 21, drawn to a method for wireless communications by a user equipment (UE), comprising: receiving an indication to start a backoff timer; determining mapping information for a protocol data unit (PDU) session; and refraining from sending session management requests for PDU sessions which have same mapping information as the PDU session while the backoff timer is running, classified in H04W 48/02.
II. Claim 22, drawn to a method for wireless communications by a user equipment (UE), comprising: receiving, from a network entity, an information element (IE) identifying one or more of the PDU sessions and indicating slice , classified in H04W 36/22.

The inventions are independent or distinct, each from the other because:
Inventions I, II, and III are directed to related method. The related inventions are distinct if: (1) the inventions as claimed are either not capable of use together or can have a materially different design, mode of operation, function, or effect; (2) the inventions do not overlap in scope, i.e., are mutually exclusive; and (3) the inventions as claimed are not obvious variants. See MPEP § 806.05(j). In the instant case, the inventions as claimed I, II, and III are distinct since invention I does not involve any details regarding to back-off timer indicated in invention II, and reactivation of PDU connection indicate in invention III.  Furthermore, the inventions as claimed do not encompass overlapping subject matter and there is nothing of record to show them to be obvious variants.

Restriction for examination purposes as indicated is proper because all the inventions listed in this action are independent or distinct for the reasons given above and there would be a serious search and/or examination burden if restriction were not required because one or more of the following reasons apply:
the inventions have acquired a separate status in the art in view of their different classification
the inventions have acquired a separate status in the art due to their recognized divergent subject matter
the inventions require a different field of search (e.g., searching different classes/subclasses or electronic resources, or employing different search strategies or search queries).Applicant is advised that the reply to this requirement to be complete must include (i) an election of an invention to be examined even though the requirement may be traversed (37 CFR 1.143) and (ii) identification of the claims encompassing the elected invention.

The election of an invention may be made with or without traverse. To reserve a right to petition, the election must be made with traverse. If the reply does not distinctly and specifically point out supposed errors in the restriction requirement, the election shall be treated as an election without traverse. Traversal must be presented at the time of election in order to be considered timely. Failure to timely traverse the requirement will result in the loss of right to petition under 37 CFR 1.144. If claims are added after the election, applicant must indicate which of these claims are readable upon the elected invention.
Should applicant traverse on the ground that the inventions are not patentably distinct, applicant should submit evidence or identify such evidence now of record showing the inventions to be obvious variants or clearly admit on the record that this is the case. In either instance, if the examiner finds one of the 

Contact Information
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DUNG HONG whose telephone number is (571)270-7928.  The examiner can normally be reached on Monday-Friday from 8:00 am to 5:00 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, Applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.  
If attempts to reach the examiner by telephone are unsuccessful, the examiner's supervisor, JINSONG HU, can be reached on (571) 272-3965.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-

/DUNG HONG/
Primary Examiner, Art Unit 2643